11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Daniel E. Thenell,

12909 sw 68‘*‘ Pkwy., suite 320
Portland, OR 97223
Dan@ThenellLawGroup.com
Telephone: (503) 372-6450
Facsimile: (503) 372-6496

Of Attomeys for Petitioner

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF WASHINGTON
WESTERN DIVISION

ENUMCLAW PROPERTY & CASUALTY ease No. 3:19-mc-05013-BHS
1NsURANCE COMPANY,
_ , ` _ AMENDED oRDER RE:

P€HUOH€L sTIPULATEi) PETITION FoR oRDER
To ALLow THE PERPETUATION oF
vS- TEsTIMoNY PURSUANT To FRCP 27

CAROL SMITH,

 

Respondent.

 

 

 

ORDER

THIS MATTER comes before the Court on Petitioner Enumclaw Propeity and
Casualty lnsurance Company (hereinafter “Petitioner”) Petition for Order to Allow the
Perpetuation of Testimony pursuant to FRCP 27. The Court, having reviewed the
Petition and any responses or replies thereto, and being otherwise fully advised, finds
Petitioner has demonstrated there is probable cause and expects to be a party to an
action cognizable in a Superior Court and cannot presently bring or cause to be
brought the production of discovery documents which are time sensitive and may
become otherwise unavailable, and that an Order allowing the discovery of

Page l _[ AMENDED ORDER 3 :l9-MC»05()13-BHS

THENELL LAW GROUP. P.C.
12909 SW 68“’ Parkway, Suite 290
Pnrlland. Oregon 97223
Tclephone: (503) 372 6450
Facsimile: (5(]3) 372 6496

 

 

documents or things may prevent a failure or delay ofjustice.

WHEREFORE, IT lS HEREBY ORDERED THAT:

Within fourteen (14) calendar days from receipt ofa copy of this Order, T-

Mobile and CenturyLink shall disclose all connection logs, records and historical

cellular site data for the account associated with the cell and land line phone numbers

(253) 223-4182 and (253) 536-2188, for thc period oftime commencing at 12:01
a.m. Pacif`rc Standard Time (“PST”) on November 15, 2018,through l l:59 p.m. PST

on November 22, 2018, to include the following information:

RESPECTFULLY SUBMITTED BY:
THENELL LAW GROUP

By: /s/Dam`e/ E. Thene//

a. Connection date and time;

b. SMS and MMS communications (both incoming and outgoing);

c. Telephone caller identification records; and

d. Locations of cellular calls (historical cell site information) and cell site

tower information

<@/w\lj&c& *llwl\n

 

 

Danl€l E. Th€nell, WSBA NO 37297 CAROL MTH. Respondenf
Email: Dan@ThenellLawGrouQ.com
Atrorneyfor Petr'tioner Enumc/aw

Pagc 2 ~-

ORDER RE: STlPULATED PETlTION FOR ORDER TO ALLOW THE

PERPE'|`UA'|`|ON Ol" TESTIMONY

821|9.'4

THENELL LAW GROUP. P,C.
12909 SW 68"' Prurkway. Suilu 290
l’¢trtlnnt|. Ot‘\:gon ‘)7223
Tclcphm\c: (503) 372-6450
Fucsimilr:. (503) 372-64%

